DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities: “rectangular and” in claim 11, line 1 should be –rectangular, and--; and “joint and” in claim 12, line 2 should be amended to recite –joint, and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 12, it is unclear as to whether “two panels interconnecting” in line 1 are two of the plurality of panels, or two distinct panels.
	Claims 13-18 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Suteerawanit et al., U.S. Patent Application Publication No. 2007/0151523 A1 (hereinafter Suteerawanit).
	Re Claim 1, Suteerawanit discloses a novelty cover for a tank (20, see figures 1-4 and paragraphs [0034] and [0046]; alternatively, another tank could fit inside 20) including tank walls defining a tank perimeter, the novelty cover comprising:
A plurality of panels (forming 11 or 1121, 113; see figures 1 and 5) interconnected to define a frame (see id. and paragraphs [0029] and [0048]) surrounding a void and defining a frame perimeter (see figures 1 and 5), the frame perimeter being complementarily configured with the tank perimeter (see id.),
Wherein:
Each of the panels in the plurality of panels includes an exterior surface with ornamentation (compare figure 1, with Applicant’s figure 1 and ornamentation #116; or see ornamentation #12 in figure 5);
The frame is configured to receive the tank in the void (see figures 1 and 5; alternatively, another tank could be received in the void); and
The ornamentation on the exterior surfaces of the panels collectively form a cohesive ornamental scene when the panels interconnect to define the frame. See id.
Re Claim 6, Suteerawanit discloses that the tank has a tank height (see, e.g., figures 2 and 4); and the plurality of panels each have a panel height greater than or equal to the tank height such that the tank is vertically enclosed by the frame when received in the void. See id.
Re Claim 7, Suteerawanit discloses that at least one panel in the plurality of panels defines a window (111, see figure 1 and paragraph [0029]; or windows on 113, see figure 5) permitting the tank to be seen through the at least one panel when the tank is received in the void of the frame. See figures 1 and 5.
Re Claim 8, Suteerawanit discloses that the window consists of an absence in the at least one panel. See id. and paragraphs [0046] and [0048]. See also Spec. at paragraph [0048] for a broadest reasonable construction of “absence” as encompassing an absence of panel material and glass or a clear material.
Re Claim 9, Suteerawanit discloses that the window is a major portion of the panel. See figures 3 and 5.
See figures 1, 3, and 5.
Claim(s) 1-3, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fang et al., U.S. Patent Application Publication No. 2010/0300369 A1 (hereinafter Fang).
Re Claim 1, Fang discloses a novelty cover for a tank (G, see figure 4 and paragraphs [0018]-[0019]) including tank walls defining a tank perimeter, the novelty cover comprising:
A plurality of panels (C1, C2, or D2; see figures 4 and 6) interconnected to define a frame (see figures 3 and 7 and paragraph [0019]) surrounding a void and defining a frame perimeter (see id.), the frame perimeter being complementarily configured with the tank perimeter (see, e.g., figures 4, 5, and 8),
Wherein:
Each of the panels in the plurality of panels includes an exterior surface with ornamentation (see figures 10 and 11);
The frame is configured to receive the tank in the void (see id. and figures 4 and 8); and
The ornamentation on the exterior surfaces of the panels collectively form a cohesive ornamental scene when the panels interconnect to define the frame. See figures 10 and 11.
Re Claim 2, Fang discloses that the tank includes a top vertically above the tank walls (see figures 3, 4, 7, and 8); and the novelty cover further comprises a cover (C2) configured to couple with the frame (see id.; see also Spec. at paragraph [0022] and See figures 3, 4, 7, and 8.
Re Claim 3, Fang discloses that the cover defines a finger hole (hole covered by D5; see figure 9 and paragraph [0022]) to facilitate lifting the cover (functional language that the hole of Fang could be used for, as desired by a user).
Re Claim 6, Fang discloses that the tank has a tank height (see, e.g., figures 4 and 8); and the plurality of panels each have a panel height greater than or equal to the tank height such that the tank is vertically enclosed by the frame when received in the void. See id. and paragraph [0019].
Re Claim 7, Fang discloses that at least one panel in the plurality of panels defines a window (C4; see figures 4-7, 10, and 11 and paragraphs [0018] and [0020]) permitting the tank to be seen through the at least one panel when the tank is received in the void of the frame. See id.
Re Claim 8, Fang discloses that the window consists of an absence in the at least one panel. See id.; see also Spec. at paragraph [0048] for a broadest reasonable construction of “absence” as encompassing an absence of panel material and glass or a clear material.
Re Claim 9, Fang discloses that the window is a major portion of the panel. See figure 10.
Re Claim 11, Fang discloses that the tank perimeter is rectangular, and the frame perimeter is correspondingly rectangular. See figures 4, 8, 10, and 11.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 2 above, and further in view of Sofer, U.S. Patent No. 4,270,304.
Re Claim 4, Fang does not teach the claim limitations.
Sofer, similarly directed to a novelty cover (the structure of Sofer is hollow and could be used to cover something) comprising a plurality of panels (see figure 7) see id.) configured to couple with the frame, teaches that it is known in the art to have a first panel in the plurality of panels define a notch (notch formed in 4; compare figure 7, with Applicant’s figure 1) proximate the cover; and the cover includes a cover projection (projections at distal ends of 102, 202; see figure 7) configured to rest in the notch to horizontally stabilize the cover. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fang to have a first panel in the plurality of panels define a notch proximate the cover; and the cover includes a cover projection configured to rest in the notch to horizontally stabilize the cover, as taught by Sofer, in order to securely attach the cover to the frame and prevent it from inadvertently being displaced or otherwise slipping off the frame.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claims 1 and 2 above, and further in view of Gonzalez, U.S. Patent No. 5,121,710.
Re Claim 5, Fang does not teach the claim limitations.
Gonzalez, similarly directed to a novelty cover (the doghouse of Gonzalez is a cover for a pet), the novelty cover comprising: a plurality of panels (20, 40; see figure 6) interconnected to define a frame (see id. and figure 1) surrounding a void and defining a frame perimeter (see id.), wherein: each of the panels in the plurality of panels includes an exterior surface with ornamentation (see figures 2, 5, and 6); and the ornamentation on the exterior surfaces of the panels collectively form a cohesive ornamental scene when the panels interconnect to define the frame (see figures 1, 2, and 5); the novelty see id. and figure 6), teaches that it is known in the art to have a firs panel (40) in the plurality of panels define a vertical projection (65) proximate the cover (see figure 6); and the cover define a cover aperture (60; see figure 10 and 3:5-14) complementarily configured with the vertical projection and aligned with the vertical projection (see id.), the cover aperture receiving the vertical projection to orient and laterally stabilize the cover when the cover covers the tank. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fang to have a first panel in the plurality of panels define a vertical projection proximate the cover; and the cover define a cover aperture complementarily configured with the vertical projection and aligned with the vertical projection, the cover aperture receiving the vertical projection to orient and laterally stabilize the cover when the cover covers the tank, as taught by Gonzalez, in order to securely attach the cover to the frame and prevent it from inadvertently being displaced or otherwise slipping off the frame.
Re Claim 10, Fang does not teach the claim limitations.
Gonzalez, similarly directed to a novelty cover (the doghouse of Gonzalez is a cover for a pet), the novelty cover comprising: a plurality of panels (20, 40; see figure 6) interconnected to define a frame (see id. and figure 1) surrounding a void and defining a frame perimeter (see id.), wherein: each of the panels in the plurality of panels includes an exterior surface with ornamentation (see figures 2, 5, and 6); and the ornamentation on the exterior surfaces of the panels collectively form a cohesive ornamental scene when the panels interconnect to define the frame (see figures 1, 2, and 5); the novelty see id. and figure 6), teaches that it is known in the art to have a first panel (40) defining a series of holes (46); and a second panel (20) including a series of projections (24) configured to matingly engage the series of holes in the first panel to interconnect the first panel with the second panel. See figure 6 and 3:1-5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fang to have a first panel defining a series of holes; and a second panel including a series of projections configured to matingly engage the series of holes in the first panel to interconnect the first panel with the second panel, as taught by Gonzalez, in order to allow the cover to be disassembled for compact storage or customizability of the frame for selecting various decorative panels. See Gonzalez at 1:25-28 and 1:42-52. Such a modification amounts merely to making the frame panels of Fang separable and removably attached, and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 12, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suteerawanit as applied to claim 1 above, and further in view of Wilson et al., U.S. Patent No. 1,883,214 (hereinafter Wilson).
Re Claim 12, Suteerawanit teaches that the novelty cover further comprises a joint cap (turrets forming 11; see figure 1) mounted to two panels (see id. and paragraph [0048]), but is silent as to the two panels interconnecting to define a vertically extending joint.
see figures 1 and 2), teaches that it is known in the art to have two panels interconnecting define a vertically extending joint (see id. and page 1, column 2, lines 9-21 (citations hereinafter of the form 1:2:9-21)), and the cover further comprises a joint cap (13, 14, 15, 16) mounted to the vertically extending joint. See figure 1 and 1:2:21-32.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Suteerawanit to have two panels interconnecting define a vertically extending joint, and the joint cap mounted to the vertically extending joint, as taught by Wilson, in order to provide an alternate and functionally-equivalent means of mounting the panels to the joint caps (see Suteerawanit at paragraph [0053]), that allows for precise positioning of the panels relative to the joint cap, and also adds stability and rigidity to the cover once assembled. See Wilson at 1:2:26-32.
Re Claim 13, Suteerawanit as modified by Wilson teaches that the joint cap defines a vertically extending recess (see Wilson at figures 3 and 5) complementarily configured with the vertically extending joint. See id. and Wilson at figure 1.
Re Claim 16, Suteerawanit as modified by Wilson teaches that the joint cap presses the two panels together and more securely interconnects the two panels when mounted to the vertically extending joint. See Wilson at figure 1 and 1:2:20-32.
Re Claim 17, Suteerawanit as modified by Wilson teaches that the joint cap has an ornamental exterior appearance. See Suteerawanit at figure 1.
See id. and Suteerawanit at paragraphs [0030]-[0031].
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suteerawanit and Wilson as applied to claim 12 above, and further in view of Allen et al., U.S. Design Patent No. 751,772 S (hereinafter Allen).
Re Claim 13, Suteerawanit as modified by Wilson does not teach that the joint cap defines a vertically extending recess as claimed.
Allen, similarly directed to a novelty cover for a fish tank (see Claim), teaches that it is known for a cap of the cover to define a vertically extending recess (see figures 1, 2, 6, and 7) complementarily configured with a shape of the tank. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the joint cap of Suteerawanit as modified by Wilson to have define a vertically extending recess complementarily configured with the shape of the tank, i.e., also the vertically extending joint (see Wilson at figures 1 and 2), in order to achieve the structure shown in Suteerawanit at figure 1 —three of the turrets are inset, similar to the joint caps of Wilson, with the turret furthest into the page having a configuration otherwise required if no vertically extending recess (see Allen at figure 1)—and to make the castle appear more aesthetically correct and seamless with the tank. 
Re Claim 14, Suteerawanit as modified by Wilson and Allen teaches that the joint cap defines a slit (vertically extending slit on each of Wilson 13, 14, 15, 16) vertically adjacent to the vertically extending recess (see Wilson at figure 3; Allen at figure 1), the See Wilson at figures 1 and 3 and 1:2:20-27.
Re Claim 15, Suteerawanit as modified by Wilson and Allen teaches that the joint cap receives the vertically extending joint in the vertically extending recess (see Wilson at figures 1 and 3; Allen at figure 1); and the slit receives a portion of one of the two panels interconnected to form the vertically extending joint. See id.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang and Gonzalez.
Re Claim 19, Fang teaches a novelty cover for a tank (G, see figure 4 and paragraphs [0018]-[0019]), the tank including tank walls and a top and defining a tank perimeter and a tank height (compare figure 4, with Applicant’s figure 7), the novelty cover comprising:
Four panels (C1, C2, or D2; see figures 4 and 6) interconnected to define a self-supporting frame (see figures 3 and 7 and paragraphs [0018-][0019] and [0029]) surrounding a void and defining a frame perimeter (see id.), the frame perimeter being complementarily configured with the tank perimeter and the tank height (see, e.g., figures 4, 5, and 8),
Wherein:
The frame is configured to receive the tank in the void (see figures 4, 8, 10, and 11);
Two of the four panels defines a window (C4; see figures 4-7, 10, and 11 and paragraphs [0018] and [0020]) permitting the tank to be seen through the panels when the tank is received in the void (see id
Each of the four panels includes an exterior surface with ornamentation (see figures 10 and 11); and
The ornamentation on the exterior surfaces of the four panels collectively form a cohesive ornamental scene when the panels interconnect to define the frame. See figures 10 and 11.
Fang does not teach each of the four panels defines a window; or the four panels including two female and two male panels.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fang to have each of the four panels define a window, in order to permit viewing of the tank from any side of the cover. See Fang at paragraphs [0018] and [0020]. Applicant’s Specification does not disclose any criticality of having each of the panels have a window, as opposed to only some of the panels defining a window. The modification is merely adding more windows to the cover of Fang, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Additionally, Gonzalez, similarly directed to a novelty cover (the doghouse of Gonzalez is a cover for a pet), the novelty cover comprising: four panels (20, 40; see figure 6) interconnected to define a self-supporting frame (see id. and figure 1) surrounding a void and defining a frame perimeter (see id.), wherein: each of the panels in the plurality of panels includes an exterior surface with ornamentation (see figures 2, 5, and 6); and the ornamentation on the exterior surfaces of the panels collectively form a cohesive ornamental scene when the panels interconnect to define the frame (see see figure 6) defining a series of holes (46), and the four panels include two male panels (20) defining a series of projections (24) configured to matingly engage the series of holes in the female panels to interconnect the male panels with the female panels. See id. and 3:1-5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fang to have two of the panels be female panels defining a series of holes; and two panels be male panels defining a series of projections configured to matingly engage the series of holes in the female panels to interconnect the male panels with the female panels, as taught by Gonzalez, in order to allow the cover to be disassembled for compact storage or customizability of the frame for selecting various decorative panels. See Gonzalez at 1:25-28 and 1:42-52. Such a modification amounts merely to making the frame panels of Fang separable and removably attached, and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Re Claim 20, Fang as modified by Gonzalez teaches a cover (Fang C2; Gonzalez 30) configured to couple with the frame (see Fang at figures 3, 4, 6, and 7; Gonzalez at figures 6 and 10 and 3:5-13; see also Spec. at paragraph [0022] and Oxford Languages definition of “connect” as to “bring together or into contact”) in a position overlying the top of the tank when the tank is received in the void. See Fang at figures 3, 4, 7, and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642